Case 7:16-cv-05552-VB-PED Document101 Filed 01/23/20 Page 1 of 10

 

 

 

 

 

 

so USDC SPRY
| i DOCUMENT :
SOUTHERN DISTRICT OF NEW YORK lot i |
wee een en ee enn enn nn anne nnn mena nna a neem mean x fee
CHAMMA K. BRANDON, | | BATE BALE
: ™
Plaintiff, |
| | STIPULATION OF
| CONFIDENTIALITY AND
-against- | PROTECTIVE ORDER
|
| 16 CV 5552 (VB)(PED)
MARK ROYCE, et al, |
. |
Defendants. |
tet Se Ain ew ie me 2 ea Ry ty yy a ke oe Dh Ht pS OE x

WHEREAS discovery herein may include the production of information and/or documents
that (a) contain highly sensitive information, policies, procedures or other matters that, if disclosed,
could jeopardize correctional or institutional safety, security or good order, or (b) contain
information that is confidential under state or federal law,

IT IS HEREBY STIPULATED AND AGREED that:

1, The term “document” as used herein is defined to be synonymous in meaning and
equal in scope to the usage of this term in Federal Rule of Civil Procedure 34(a) and Rule
26.3(c)(2) of the Local Civil Rules of this Court.

2. Defendant Mark Royce may designate as confidential documents produced from
the records of the New York State Department of Corrections and Community Supervision
(“DOCCS”) and the information contained therein, the disclosure of which Defendant or DOCCS
believe would jeopardize correctional or institutional safety, security or good order, or which
contain information that is confidential under state or federal law, which shall be referred to

hereafter as “Confidential Material,” which may include but is not limited to the following:

09330-N0001/11209933,4 Page 1 of 10

 
Case 7:16-cv-05552-VB-PED Document 101 Filed 01/23/20 Page 2 of 10

a. Reports and other records prepared by the DOCCS Office of Special
Investigations, or its predecessor entity the DOCCS Office of the Inspector General, in connection
with an investigation conducted by that entity;

b, All personnel, health care (including but not limited to drug or substance abuse
records), mental health care, and labor relations records that contain personally identifiable
information concerning any employee of DOCCS or any inmate in the custody of DOCCS,
provided that, for mental health records, the review and determination required by New York
Mental Health Law § 33.16 has been completed before any records approved for release are
produced;

c, Any individual’s personnel records or other documents pertaining to the
individual’s employment, including, but not limited to, records of disciplinary proceedings,
performance evaluations, and counselings;

d. All maps, blueprints, photographs, drawings, schematics, and any other written
depiction or description of any DOCCS correctional facilities;

e. All directives or written policies issued by DOCCS or any correctional facility
operated by DOCCS that are classified as “D” in DOCCS Directive 0001, indicating that they
contain information affecting the safety and security of correctional facilities and are handled as
confidential material and restricted from unauthorized access;

f. All DOCCS training materials for corrections officers, sergeants, lieutenants,
captains, or deputy superintendents that refer to or concern correctional or institutional safety,
security, or good order;

g. Any other records that Defendant or DOCCS believe would compromise the

09330-00001/11209933.4 Page 2 of 10

 
~ Case 7:16-cv-05552-VB-PED Document101 Filed 01/23/20 Page 3 of 10

safety or security of a DOCCS facility if disclosed to an inmate in the custody of DOCCS, a former
inmate, and/or the general public;
h. Any information of a personal or intimate nature regarding any individual.

3, Notwithstanding the provisions of paragraph 2, Confidential Material may be
discussed with and shown to Plaintiff, a former DOCCS inmate, as follows: (i) Plaintiffs own
medical records; (ii) Plaintiffs own mental health records, provided that the review and
determination required by New York Mental Health Law § 33.16 has been completed before any
records approved for release are produced; and (iii) Plaintiff's own statements to the DOCCS
Office of Special Investigations, or its predecessor entity the DOCCS Office of the Inspector
General, in connection with an investigation conducted by that entity.

4, In the event that there are any additional depositions taken in this Action, the
transcripts of those depositions will be treated as Confidential Material in their entirety for thirty
(30) days after being notified that a full and final copy of the deposition transcript is available.
During that thirty (30) day period, either party may designate as Confidential Material any portion
of the transcript, by page and line, and any deposition exhibits related to the subject areas described
in paragraph 2 herein, and such designation must be provided to Plaintiffs counsel and
Defendant’s counsel in writing to be deemed effective. Any portion of the deposition transcript or
exhibits not so designated during the thirty (30) day period will not be treated as Confidential
Material.

5. An inadvertent failure to designate Confidential Material as confidential may be
corrected by supplemental written notice given as soon as practicable.

6. To the extent Plaintiff or Plaintiffs counsel obtained copies of documents described

09330-00001/11209933.4 Page 3 of 10
Case 7:16-cv-05552-VB-PED Document 101 Filed 01/23/20 Page 4 of 10

in paragraph 2 herein prior to the commencement of this action and may have disclosed them or
their contents to others, it shall not be deemed a violation of this Stipulation and Protective Order,
but such documents and information shall be treated hereafter as Confidential Material.

7. Notwithstanding the possible treatment as Confidential Material of personnel,
health care or mental health care records that contain personally identifiable information
concerning any employee of DOCCS or any inmate in the custody of DOCCS, it is understood
that the names, names of family members, residence addresses, employee insurance information,
Social Security numbers and/or Department Identification Numbers (“DIN”) of any employee or

_ inmate who has not provided DOCCS with a duly executed authorization permitting disclosure of
such information shall be redacted from the documents produced by DOCCS. If Plaintiff
determines in good faith that he needs this information, the parties will meet and confer to discuss
whether appropriate terms could allow such personal information to be disclosed to counsel.

8. Confidential Material shall be treated as confidential and not disclosed, except to
the extent provided in this Stipulation and Protective Order or as otherwise ordered by the Court.

9, | Access to the Confidential Material shall be limited to:

a, Attorneys for Plaintiff

b. Attorneys for Defendants:

c. Employees and iridependent contractors of the respective attorneys for Plaintiff
or Defendant who have direct functional responsibility for the preparation or trial of this action, or
any appeal thereof, including paralegals, secretaries, clerical or copy room staff, and other similar
litigation support personnel;

d. The parties’ respective experts and consultants, to the extent deemed necessary —

09330-00001/1 1209933.4 Page 4 of 10
Case 7:16-cv-05552-VB-PED Document 101 Filed 01/23/20 Page 5 of 10

to the conduct of this litigation by the respective attorneys for Plaintiff or Defendant, except that,
prior to any such person being given access to the Confidential Material, that person shall be given
a copy of this Stipulation and Protective Order and shall execute the Certification annexed hereto;

e. Individual employees of DOCCS, to the extent that such individual employees
would have access to the Confidential Material as part of their employment with DOCCS;

f. Defendant Mark Royce;

g. Any other person who was the author, sender, addressee, designated recipient,
or source of the Confidential Material, provided that the petson actually received and previously
reviewed the Confidential Material and prior to any such person being given access to the
Confidential Material, counsel for the opposing party is given an opportunity to object to the
disclosure of the Confidential Material;

h. Court reporters, stenographers, or videographers, to the extent deemed necessary
for the conduct of this litigation by the respective attorneys for Plaintiff or Defendant; and

i. The Court, including any appellate court, its support personnel, and court
reporters.

10. Confidential Material may be disclosed pursuant to order of a court, administrative
agency or tribunal with actual or apparent authority over Plaintiffs counsel, provided, however,
that, in the event that Plaintiffs counsel intends to produce documents containing Confidential
Material or that contain Confidential Material obtained from such documents in response to such
order, Plaintiff’s counsel shall serve notice of such order upon Defendant’s counsel, identifying
by Bates numbers the documents it intends to produce, not less than ten (10) business days prior

to the production thereof, to give Defendant the opportunity to seek a protective order against such

09330-00001/11209933.4 Page 5 of 10

 
Case 7:16-cv-05552-VB-PED Document 101 Filed 01/23/20 Page 6 of 10

production.

11. Except as provided for in paragraphs 3 and 9 herein, consented to in writing by
Defendant’s counsel, or ordered by the Court, and notwithstanding any other term or provision
contained in this Stipulation and Protective Order, Confidential Material shall not be released or
disclosed in any manner to any person who is or was an inmate in the custody of DOCCS.

12. No person receiving Confidential Material pursuant to this Stipulation and
Protective Order shall disclose or discuss such Confidential Material in any manner, written or
oral, to or with any person who is not entitled to receive such Confidential Information pursuant
to this Stipulation and Protective Order.

13. Nothing in this Stipulation of Confidentiality and Protective Order shall preclude
or impede the ability of counsel for any party from providing their respective clients informed and
meaningful advice with respect to this case based on such counsel’s review and evaluation of any
Confidential Material, provided, however, that such communications or advice shall not disclose
or reveal the substance or content of any Confidential Material to the client, or any other person if —
they are not authorized to have access to such information under this Stipulation of Confidentiality
and Protective Order.

14. The Confidential Material shall not be disclosed in open court without first
affording Defendant’s counsel an opportunity to contest disclosure and/or admissibility of the
Confidential Information.

15. In the event that Plaintiffs counsel intends to file with the Court any papers that
attach or enclose documents containing Confidential Material produced pursuant to this Stipulation

and Protective Order or that contain Confidential Material obtained from such documents,

09330-00001/11209933.4 Page 6 of 10
Case 7:16-cv-05552-VB-PED Document 101 Filed 01/23/20 Page 7 of 10

including deposition transcripts, Plaintiff's counsel shall serve notice of such intention upon
Defendant’s counsel, identifying by Bates numbers the documents to be filed, not less than ten
" (10) business days prior to the filing thereof, to give Defendant the opportunity to request or move
the Court to direct that such documents be filed under seal, provided, however, that such notice
shall not be construed as a waiver of the attorney-client privilege, attorney work product privilege,
or any other applicable privilege or immunity.

16. Unless otherwise provided in the Local Rules, by Order of the Court, or by other
applicable rules or law, when filing court papers under seal, such papers or documents shall be
filed only in sealed envelopes on which shall be endorsed the caption and Civil Action number of
this action and a statement substantially in the following form: .

This envelope contains Confidential Material. The envelope shall
not be opened nor the contents therein displayed or revealed,
other than to the Court, except by Order of the Court.

17. Nothing herein shall be deemed to waive any applicable privilege. Pursuant to Fed.
R, Evid. 502(d), no privilege or protection is waived by disclosure connected with this lawsuit, nor
is any such disclosure a waiver in any other federal or state proceeding, and any disclosed material
is subject to return to the producing party (“clawback”) pursuant to Fed. R. Evid. 502(b)(1)-(3)
relating to inadvertent disclosure. |

18. Ifa party objects to the designation of any document as Confidential Material, such
party shall state such objection in writing to the counsel for the party that designated the
Confidential Material within 30 days of the objecting party’s receipt of the Confidential
Material. Counsel shall in good faith attempt to resolve such conflict. If the conflict cannot be

resolved among counsel, the objecting party shall, within 60 days of the initial objection, request

09330-00001/1 1209933.4 Page 7 of 10
Case 7:16-cv-05552-VB-PED Document 101 Filed 01/23/20 Page 8 of 10

the Court to remove the designation. Any disputed documents shall be treated as Confidential
Material until the parties resolve the conflict or the Court issues its ruling regarding the conflict.

19. Confidential Material produced pursuant to the terms of this Stipulation and
Protective Order shall be used by the receiving party solely for the purposes of this action and
solely to the extent necessary for the litigation of this action, including any appeals thereof.

20. Within thirty (30) days of the conclusion of this Action, Plaintiffs counsel shall
either return to Defendant’s counsel all Confidential Material, and any. copies thereof, in its
custody, possession or control and any documents containing Confidential Information, in whole
or in part, and any copies made therefrom or shall notify Defendant’s counsel in writing that all
such Confidential Information has been destroyed.

21. This Stipulation of Confidentiality and Protective Order is entered into without
prejudice to. the rights of any party, either by agreement with the other party or by applying to the
Court if agreement cannot be reached among parties, to extend additional protection, when
convenience or necessity requires.

22. Within thirty (30) days of the conclusion of this Action, including any appeals,
Plaintiffs counsel shall seek to retrieve from the Court’s file any Confidential Material filed in
Court and shall either return such Confidential Material to Defendant’s counsel within (30) days
of retrieval or shall notify Defendants’ counsel in writing that all such Confidential Information
has been destroyed.

23. Nothing in this Order shall foreclose the parties from separately negotiating and
agreeing in writing to the confidential treatment of documents not contemplated by this Stipulation

and Protective Order and identified in paragraph 2 herein.

09330-00001/11209933.4 Page 8 of 10

 
Case 7:16-cv-05552-VB-PED Document 101 Filed 01/23/20 Page 9 of 10

Dated: New York, New York

January 23, 2020

Quinn Emanuel
Urquhart & Sullivan, LLP

Attorneys for Plaintiff

/s/ Jeremy Baldoni
Jeremy Baldoni

51 Madison Avenue, 22" Fl.

New York, New York 10010

(212) 849-7582
jeremybaldoni@quinnemanuel.com

SO ORDERED:

Dated:

[ou (22

ai

 

 

Vincent Briccetti, U.S.D.J.

09330-00001/11209933.4

LETITIA JAMES
Attorney General

State of New York
Atto éféndants

    
 

 

Jiri Dawkins
Assistant Attorney General

28 Liberty Street, 18th Floor
New York, New York 10005
(212) 416-8118

Julinda.Dawkins@ag.ny.gov

Page 9 of 10
Case 7:16-cv-05552-VB-PED Document 101 Filed 01/23/20 Page 10 of 10

CERTIFICATION

I certify my understanding that Confidential Material is being provided to me pursuant to
the terms and restrictions of the Stipulation and Protective Order in Brandon y. Royce, 16 Civ.
5552 (VB)(PED), currently pending in the United States District Court for the Southern District
of New York. I further certify that I have read the Stipulation and Protective Order and agree to be
bound by it.

I understand that all provisions of the Stipulation and Protective Order restricting the
communication or use of Confidential Material, including but not limited to any notes or other
transcriptions made of Confidential Material therefrom, shall continue to be binding during the

pendency of and after the conclusion of this action.

Dated:

 

SIGNATURE

 

PRINT NAME

 

 

ADDRESS

 

TELEPHONE NUMBER

09330-00001/11209933.4 Page 10 of 10
